[J-22-2015]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT

                 SAYLOR, C.J., EAKIN, BAER, TODD, STEVENS, JJ.


COMMONWEALTH OF PENNSYLVANIA, :             No. 32 WAP 2014
                              :
              Appellant       :             Appeal from the Order of the Superior
                              :             Court entered June 17, 2014 at No. 1198
                              :             WDA 2013, vacating the Order of the Court
         v.                   :             of Common Pleas of Cambria County
                              :             entered July 1, 2013 at No.
                              :             CP-11-CR-0000362-2011 and remanding.
RAYMOND W. FARABAUGH,         :
                              :             ARGUED:      April 8, 2015
              Appellee        :


                                       OPINION


MR. JUSTICE EAKIN                              DECIDED:     DECEMBER 21, 2015
      The Commonwealth appeals from the Superior Court’s order finding appellee

Raymond Farabaugh is not required to register as a sexual offender.      Upon review, we

are constrained to reverse.

      In 2011, appellee pled guilty to indecent assault, graded as a second-degree

misdemeanor. See 18 Pa.C.S. § 3126(a)(8), (b)(1).      On June 28, 2011, the trial court

sentenced him to two years probation; at the time of sentencing, the law did not require

appellee to register as a sexual offender. Later that year, amendments to Megan’s Law

added crimes to the list defined as sexually violent offenses, and established a

three-tiered system for classifying such offenses and their corresponding registration

periods.   See Act of December 20, 2011, P.L. 446, No. 111, § 12 (effective December

20, 2012) (Megan’s Law IV).    The 2011 amendments became effective December 20,

2012; they applied to individuals who, as of that date, were convicted of a sexually
violent offense and were incarcerated, on probation or parole, or subject to intermediate

punishment.    See id. (codified as amended at 42 Pa.C.S. § 9799.13). Thus, appellee

was subject to the reporting and registration requirements, see 42 Pa.C.S. § 9799.13(2),

and, as a Tier-II sexual offender, id., § 9799.14(c)(1.3), was required to register for 25

years, id., § 9799.15(a)(2).

       After Megan’s Law IV went into effect, appellee filed a “Petition to Enforce Plea

Bargain/Habeas Corpus,” arguing that ordering him to comply with the new registration

and reporting requirements violated his plea agreement and various state and federal

constitutional provisions.     The trial court denied the petition, and appellee appealed to

the Superior Court.

       On March 14, 2014, while the appeal was pending in the Superior Court, after the

parties had submitted their briefs, the governor signed Act 19 into law, amending the

provisions of Megan’s Law again; the Act was effective immediately and made

retroactive to December 20, 2012. See Act of March 14, 2014, P.L. 41, No. 19, §§ 7-8.

Relevant to this appeal, Act 19 added the following provision, in pertinent part: “For

purposes of this paragraph, the term ‘sexually violent offense’ I shall not include I [a]

conviction under 18 Pa.C.S. § 3126 (relating to indecent assault) where the crime is

graded as a misdemeanor of the second degree.” Id., § 3 (codified at 42 Pa.C.S. §

9799.13(3.1)(ii)(B)).

       The Superior Court panel sua sponte addressed Act 19, holding the above

language exempted appellee from the requirements of Megan’s Law.                 The panel

interpreted paragraph (3.1) as excluding convictions of indecent assault as a

second-degree misdemeanor from every class of registrants in 42 Pa.C.S. § 9799.13.

Thus, the panel reasoned appellee “effectively never was[] subject to the Megan’s Law

registration requirements” because Act 19 was made retroactive to December 20, 2012




                                        [J-22-2015] - 2
— the effective date of Megan’s Law IV, which appellee was challenging.

Commonwealth v. Farabaugh, No. 1198 WDA 2013, unpublished memorandum at 4 (Pa.

Super. filed June 17, 2014).    As a result, the panel determined appellee’s constitutional

issues were moot,1 vacated the trial court’s order, and remanded.

       The Commonwealth filed a Petition for Allowance of Appeal, and we granted

review of the following question:

       Whether the Superior Court erred, while acting sua sponte, when it
       incorrectly found that new amendments to 42 Pa.C.S. § 9799.13 excluded
       the crime of [i]ndecent [a]ssault (18 Pa.C.S. § 3126(a)(8)) from list [sic] of
       mandated sex offender registry crimes.
Commonwealth v. Farabaugh, 105 A.3d 655 (Pa. 2014) (per curiam) (alterations in

original); see also 42 Pa.C.S. § 724.       As this issue involves statutory construction,

which is a pure question of law, our standard of review is de novo, and our scope of

review is plenary.   Commonwealth v. Stotelmyer, 110 A.3d 146, 149 (Pa. 2015) (citation

omitted).   “The object of all interpretation and construction of statutes is to ascertain and

effectuate the intention of the General Assembly.” 1 Pa.C.S. § 1921(a).           “When the

words of a statute are clear and free from all ambiguity, the letter of it is not to be

disregarded under the pretext of pursuing its spirit.” Id., § 1921(b).

       The General Assembly passed Act 19 in response to this Court’s decision in

Commonwealth v. Neiman, 84 A.3d 603, 605 (Pa. 2013), which struck down prior

amendments to Megan’s Law because the act in which they were contained violated the

single-subject rule, Pa. Const. art. III, § 3. See generally Act of March 14, 2014, P.L.

41, No. 19, § 1 (codified at 42 Pa.C.S. § 9799.11(b)(3)) (“It is the intention of the General

Assembly to address the Pennsylvania Supreme Court’s decision in Commonwealth v.

Neiman, No. 74 MAP 2011 (Pa. 2013), by amending this subchapter in [Act 19].”).            As

1 The panel noted appellee waived three other issues for failing to raise them in the trial
court. Id., at 3-4 & n.2.



                                       [J-22-2015] - 3
amended by Act 19, 42 Pa.C.S. § 9799.13 is composed of 15 paragraphs,2 two of which

are relevant for this appeal — paragraph (2) and paragraph (3.1), which provide:

      The following individuals shall register with the Pennsylvania State Police
      I and otherwise comply with the provisions of this subchapter:
             (2) An individual who, on or after the effective date of this
             section, is, as a result of a conviction for a sexually violent
             offense, an inmate in a State or county correctional institution
             of this Commonwealth, including a community corrections
             center or a community contract facility, is being supervised by
             the Pennsylvania Board of Probation and Parole or county
             probation or parole, is subject to a sentence of intermediate
             punishment or has supervision transferred pursuant to the
             Interstate Compact for Adult Supervision in accordance with
             section 9799.19(g).
                                     *      *        *
              (3.1) The following:
                    (i) An individual who between January 23,
                    2005, and December 19, 2012, was:
                           (A) convicted of a sexually violent
                           offense;
                           (B) released from a period of
                           incarceration resulting from a
                           conviction for a sexually violent
                           offense; or
                           (C) under the supervision of the
                           Pennsylvania Board of Probation
                           and Parole or county probation or
                           parole as a result of a conviction
                           for a sexually violent offense.
                    (ii) For purposes of this paragraph, the term
                    “sexually violent offense” shall have the
                    meaning set forth in section 9799.12 (relating to
                    definitions), except that it shall not include:
                                     *      *        *


2 Section 9799.13 is not divided into subsections.       See 101 Pa. Code § 23.26 (“Internal
divisions of sections,” discussed infra).



                                     [J-22-2015] - 4
                           (B) A conviction under 18 Pa.C.S.
                           § 3126 (relating to indecent
                           assault) where the crime is
                           graded as a misdemeanor of the
                           second degree or where the
                           conviction occurred between
                           January 22, 2006, and January 1,
                           2007, when the crime is graded
                           as a felony of the third degree.
42 Pa.C.S. § 9799.13(2), (3.1) (emphasis added).

      The parties agree that appellee meets the criteria of both paragraph (2) and

paragraph (3.1).   See Appellee’s Brief, at 11; Commonwealth’s Brief, at 18-19. The

Commonwealth argues the Superior Court panel erred in interpreting paragraph (3.1) as

excluding appellee’s conviction from every class of registrants in 42 Pa.C.S. § 9799.13,

including paragraph (2); indecent assault convictions are excluded only from the class of

registrants in paragraph (3.1), and because appellee is a paragraph (2) registrant, the

panel erred in holding he does not have to comply with Megan’s Law.

      The exclusion of indecent assault from the term “sexually violent offense” applies

only “[f]or purposes of this paragraph[.]” 42 Pa.C.S. § 9799.13(3.1)(ii) (emphasis added).

As the Commonwealth points out, “paragraph” is a technical term that must be analyzed

and defined according to its “peculiar and appropriate meaning or definition.” 1 Pa.C.S.

§ 1903. In this regard, the Commonwealth cites 101 Pa. Code § 23.26, which provides:

“Whenever internal divisions are necessary, I paragraphs [shall be identified] by Arabic

numerals I contained within parentheses[.]” Id. The Commonwealth urges the Court

to interpret § 9799.13 consistently with the manner in which we interpreted “paragraph”

in Rump v. Aetna Cas. & Sur. Co., 710 A.2d 1093, 1096-97 (Pa. 1998).

      Additionally, the Commonwealth argues the two paragraphs do not conflict.         It

construes paragraph (3.1) as applying only to “offenders (1) whose convictions occurred

during the enumerated Megan’s Law III time period and (2) who are not also still subject




                                     [J-22-2015] - 5
to imprisonment or supervision as of December 20, 2012.” Commonwealth’s Brief, at

18.    “This interpretation is in accord with the express intent of Act 19,” the

Commonwealth contends, “which was to respond to the Neiman decision — not to more

generally limit [the] retroactive application” of the registration and reporting requirements.

Id. (citing 42 Pa.C.S. § 9799.11(b)(3)).   But, if we were to determine there is a conflict,

the Commonwealth argues the paragraphs are reconcilable. Specifically, while some

offenders, like appellee, meet the criteria for paragraph (2) and paragraph (3.1), the

Commonwealth asserts “mere overlap between provisions of a statute[,] without more[,]

does not mean the paragraphs are irreconcilable.” Id., at 19 (citing Cedarbrook Realty,

Inc. v. Nahill, 399 A.2d 374, 383 (Pa. 1979) (“[A] show[ing] that the two statutory

schemes are different and may be overlapping I does not amount to irreconcilability

under Pennsylvania law.”)).

       Appellee first argues this Court’s decision in Neiman “was not the sole purpose of

Act 19” because Act 19 made two additional changes to Megan’s Law.3 Appellee’s

Brief, at 7 (“[A] I loophole was closed I [and] credit was given to offenders who were

required to register prior to [Act 19] for the time periods upon which they had registered

before the passage of [Act 19].” (citations omitted)).    Appellee posits that because he

fits the criteria of paragraph (2) and paragraph (3.1), the provisions are in conflict, and

the conflict is irreconcilable. Therefore, appellee argues paragraph (3.1) should be

construed as an exception to the general rule in paragraph (2), because paragraph (3.1)

is more specific and was enacted after paragraph (2), and nothing suggests the

legislature intended for paragraph (2) to control.    Id., at 11 (quoting 1 Pa.C.S. § 1933)


3 However, the legislature’s express statement of intent was to the contrary. See 42
Pa.C.S. § 9799.11(b)(3) (“It is the intention of the General Assembly to address the
Pennsylvania Supreme Court’s decision in Commonwealth v. Neiman, No. 74 MAP 2011
(Pa. 2013), by amending this subchapter in [Act 19].”).



                                       [J-22-2015] - 6
(“If the conflict between [] two provisions is irreconcilable, the special provisions shall

prevail and shall be construed as an exception to the general provision, unless the

general provision shall be enacted later and it shall be the manifest intention of the

General Assembly that such general provisions shall prevail.”).

      Appellee contends the Commonwealth’s interpretation of § 9799.13 would require

this Court to read words into the statute.   Id., at 12 (“The key language missing from

[paragraph] (3.1) would state that individuals who were subject to imprisonment and

supervision and who’s [sic] imprisonment and supervision has ended prior to December

19, 2012[,] would be exempt under [paragraph] (3.1).”).      Finally, appellee argues that

ruling for the Commonwealth would have two unintended consequences.                  First,

appellee claims it would “put individuals like [a]ppellee in a separate and distinct class

from individuals who were convicted of [i]ndecent [a]ssault as [a m]isdemeanor of the

[s]econd [d]egree during the pendency of Megan’s Law III but were not require [sic] to

register.” Id., at 18. Second, appellee claims the Commonwealth’s interpretation of

paragraph (2) would mandate registration “but for the continued supervision or

imprisonment of the individual[,]” which he asserts would “eradicat[e]” this Court’s

holding that Megan’s Law registration and reporting requirements are a collateral, civil

consequence of a criminal conviction.     Id., at 18-19 (citing Commonwealth v. Leidig,

956 A.2d 399 (Pa. 2008)).

      To understand the meaning of the “for purposes of this paragraph” language

“entails an understanding of how the Pennsylvania Consolidated Statutes are arranged.”

Rump, at 1096.        Most statutes are “subdivided into subsections, paragraphs,

subparagraphs, and other such minor subdivisions as may be required for clarity of

expression and uniformity of style.” Id. (citing 1 Pa.C.S. § 301(c)).    Section 23.26 of




                                     [J-22-2015] - 7
the Pennsylvania Consolidated Statutes Style Manual, 101 Pa. Code §§ 21.1 et seq.,

titled “Internal divisions of sections,” provides:

       Whenever internal divisions are necessary, subsections shall be identified
       by lower case letters, paragraphs by Arabic numerals, subparagraphs by
       lower case Roman numerals, clauses by capital letters and subclauses by
       capital Roman numerals, all contained within parentheses, as follows:
              Terminology                                 Illustrative Symbol
              Subsection                                               (a)
              Paragraph                                                (1)
              Subparagraph                                             (i)
              Clause                                                   (A)
              Subclause                                                (I)
Id., § 23.26 (emphasis added).     Moreover, “we must assume that the General Assembly

knew what a paragraph meant in terms of constructing a statutory provision[.]” Rump,

at 1097.

       Based on these principles, we hold the Superior Court erred in finding Act 19

excluded appellee from registering as a sexual offender.       It is clear that provision (3.1)

of § 9799.13 is “a paragraph since it is illustrated by an Arabic numeral.” Id.          If the

legislature intended the paragraph (3.1) exception to apply to each class of registrants in

§ 9799.13, it would have used the phrase “for purposes of this section,” but that is not

what the statute says, and we may not read words into an unambiguous statutory

provision.   See 1 Pa.C.S. § 1921(b).4 The phrase “for purposes of this paragraph”




4 Parenthetically, it defies logic that the legislature would exclude all convictions for 18
Pa.C.S. § 3126(a)(8) from every class of registrants in § 9799.13, when that crime
continues to be listed as a Tier-II sexual offense, see 42 Pa.C.S. § 9799.14(c)(1.3).




                                        [J-22-2015] - 8
demonstrates the exclusion applies only to paragraph (3.1), as the word “paragraph” in

this context is a technical term with a specific meaning.   See 1 Pa.C.S. § 1903.5

         We reject appellee’s contention that paragraph (2) and paragraph (3.1) are

irreconcilable.   Paragraph (2) applies to individuals, like appellee, who were still serving

sentences on December 20, 2012, whereas paragraph (3.1) pertains to individuals who

were convicted, released from prison, or were on probation or parole between January

23, 2005, and December 19, 2012 — the day before the effective date of Megan’s Law

IV and Act 19.    Accordingly, we hold the second-degree-misdemeanor-indecent-assault

exception applies only to paragraph (3.1); thus, the Superior Court erred in concluding

appellee did not have to comply with the reporting and registration requirements of

Megan’s Law.

         Order reversed; case remanded to the Superior Court to address the issues

appellee preserved for appeal; jurisdiction relinquished.

         Mr. Chief Justice Saylor, Mr. Justice Baer, Madame Justice Todd and Mr. Justice

Stevens join the opinion.

         Mr. Chief Justice Saylor files a concurring opinion in which Madame Justice Todd

joins.




5  Further, paragraph (3.2), which also was added by Act 19, refers to “paragraph (3.1),”
42 Pa.C.S. § 9799.13(3.2), thereby buttressing the conclusion that the legislature
intended the indecent-assault exclusion to apply only to paragraph (3.1), not the entire
section.



                                       [J-22-2015] - 9